The defendant was convicted in the criminal court of Fulton County of operating a lottery, known as the "number game," for the hazarding of money. The evidence, direct and circumstantial, contained in the petition for certiorari, together with the additional evidence set forth in the untraversed answer of the trial judge, authorized the jury to find that the defendant was guilty of aiding and abetting others in the commission of the offense charged; and none of the special assignments of error in the petition for certiorari shows cause for a new trial. The judge of the superior court did not err in overruling the certiorari.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED FEBRUARY 7, 1941.